DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment to the claims filed 12/12/2019 has been entered. Claims 1-15 have been canceled. New claims 16-35 have been added and are pending.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/007,142, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The '142 application fails to disclose the claimed breath data displays. Accordingly, claims 16-35 are not entitled to the benefit of the prior '142 application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 17-18, 21-24, 26-27, 30-33 and 35 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17, claim 18 and claims dependent thereon, the limitations "reading physical girth measurements of the girth band at least 30 times per second" and "reading physical girth measurements of the girth band less than 30 times per second" lack sufficient support in the application as filed. Applicant discloses collecting raw data from 30 times to 34 times per second (e.g., ¶ [0022]). Applicant further discloses the frequency of measurement may be 100 to 1000 times per second for applications other than breathing abnormalities (e.g., ¶ [0054]). Accordingly, the application does not provide sufficient support for reading physical girth measurements less than 30 times per second for any application, or for reading physical girth measurements more than 34 times per second for breath monitoring applications as encompassed by the above-noted claims. Therefore, claim 17 is not supported by the application as filed at all, and only a portion of the range encompassed by claim 18 is supported by the application as filed. 
Regarding claims 21-24, 26-27, 30-33 and 35, the full scope of the limitations "determining a first normalized minute volume based on a first number of breaths; determining a second normalized minute volume based on a second number of breaths; and determining a minute volume ratio value by dividing the second normalized minute volume by the first normalized minute volume" lack sufficient support in the Applicant as filed. Applicant discloses determining a minute volume ratio value, which provides an indication of hypopnea events by dividing a normalized minute volume of a small number of breaths by a normalized minute volume of a larger, reference number of breaths. However, the claims are not so limited, encompassing the number of breaths in each normalized minute value determination being equal, the number of breaths of the second normalized minute volume determination being larger than the number of breaths of the first normalized minute volume determination, etc. There is not sufficient support for all of these combinations. Claims 25 and 34 which is limited to the disclosed example of respective numbers of breaths used in the determinations is sufficiently supported. 

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 22, 31 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 22, claim 31 and claims dependent thereon, the limitation "graphically plotting on the graphical user interface display each of the respective minute volume ratio values corresponding to each of the plurality of breaths" of claim 22 and the comparable limitation of claim 31 is indefinite. The scope of the phrase "corresponding to each of the plurality of breaths" is unclear. Applicant discloses respective minute volume ratios are plotting by substantially aligning the ratio value with each breath/triangle (e.g., Fig. 8). It is unclear if plotting the respective minute volume ratio "corresponding to each of the plurality of breaths" is intended to limit the arrangement of the display/graphical user interface to these values being displaying concurrently and substantially aligned in time with their respective breath/triangles as in Applicant's Figure 8, or to encompass merely producing a plot on a display in any manner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 21, 25, 30 and 34 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The examiner first notes claim 22, claim 31, and claims dependent thereon have not been evaluated for subject matter eligibility, as the metes of bounds of the claims are unclear. For example, the examiner is unable to determine if the claimed display limitations practically apply or amount to significantly more than the below-discussed judicial exception as it is not clear what the claims actually require. 
Claim(s) 21, 25, 30 and 34 recite the steps of determining a first normalized minute volume based on a first number of breaths; determining a second normalized minute volume based on a second number of breaths; and determining a minute volume ratio value by dividing the second normalized minute volume by the first normalized minute volume. Applicant discloses these normalized minute volume determination(s) encompass relatively straightforward mathematical operations, such as adding together several tidal volumes, dividing values, etc. Accordingly, these limitations, as drafted, is a process that, under its broadest reasonable interpretation, also covers performance of the limitations in the mind. The pending claims lack any indication that a computer is even used as a tool to perform the steps, supporting the position that these steps are capable of being practically performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental processes grouping of abstract ideas. Accordingly, the above-noted claims recite an abstract idea(s) (mathematical operations and/or mental process).
The claims recite additional steps of receiving physical girth measurements of a girth band positioned around a torso of a wearer; averaging the received physical girth measurements over specified periods of time to obtain averaged physical girth measurements, and based on the averaged physical girth measurements, displaying breath data on a graphical user interface display such that for each breath of the wearer a position of a first point corresponds to a maximum girth of the breath, a position of a second point corresponds to a minimum girth of the breath, and a slope of a line between the first and second points corresponds to an inhalation rate of the breath or a comparable triangle display (claim 1). There is no connection between these additional steps and the recited judicial exception. There is no indication that the displayed data is used make any of the determinations, there is no indication that girth data is used for minute volume determinations, etc. As there is no link between the additional step(s) and the judicial exception, the abstract idea is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,076,281 A (Gavish) in view of "The Respiration Rate Estimation Method based on the Signal Maximums and Minimums Detection and the Signal Amplitude Evaluation" (Lukočius) and US 2011/0054341 A1 (Jeong); or alternatively, over Gavish in view of Lukočius, Jeong and US 2007/0142741 A1 (Berthon-Jones).
Regarding claim 16, Gavish teaches/suggests a method comprising: 
receiving physical girth measurements of a girth band positioned around a torso of a wearer (col. 3, lines 14- 24, sensor 4 attached to a flexible belt affixed around a user's chest); and
based on the physical girth measurements, generating breath data, wherein a position of an apex vertex of a given breath corresponds to a maximum girth of the breath of the wearer, a position of a base vertex of the given right triangle corresponds to a minimum girth of the breath, and a slope of a hypotenuse between the apex and base vertices corresponds to an inhalation rate of the breath (Fig. 3A; col. 3, lines 14- 24, generating a biosignal from the physical girth measurements, where a minimum point corresponds to beginning of inhalation and a maximum point corresponds to end of inhalation, etc.).
Gavish does not teach the method comprises averaging the received physical girth measurements over specified periods of time to obtain averaged physical girth measurements.
Lukočius teaches/suggests receiving physical girth measurements of a girth band positioned around a torso of a wearer (Fig. 1, elastic strap with a woven sine wave isolated conductor on it); and averaging the received physical girth measurements over specified periods of time to obtain averaged physical girth measurements to produce a respiration signal (pg. 52, Signal Preprocessing, Conclusions, etc. where data is filtered with a moving average filter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gavish with averaging the received physical girth measurements over specified periods of time to obtain averaged physical girth measurements as taught/suggested by Lukočius in order to filter/suppress extraneous information in the received girth measurements, such as body motion (Lukočius, pg. 52, Signal Preprocessing). 
Gavish as modified does not expressly teach displaying the breath data (i.e., the biosignal from which parameters are calculated) on a graphical user interface display. 
Jeong discloses a comparable method comprising receiving girth measurements to produce a respiration signal, etc., and further suggests displaying obtained lung capacity measurements (e.g., changes in lung capacity over time, as illustrated in Fig. 5) to permit a user to observe abnormal conditions, such as sleep apnea (¶ [0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gavish with displaying the generated breath data (i.e., the RA curve of Figure 3) as taught/suggested by Jeong in order to permit a user to observe abnormal respiratory conditions that occur during monitoring (Jeong, ¶ [0062]). 
Gavish teaches/suggests an inhalation portion of a breath generally forms a right triangle, particularly when the end of inhalation is marked with a vertical line, which forms a right-angled vertex with the origin of the plot (e.g., Fig. 3A). Gavish as modified does not expressly teach displaying breath data on the graphical user interface display in the form of a plurality of right triangles each representing a breath, each right triangle having the right-angled vertex, the apex vertex, and the base vertex. However, as noted above, this shape is observable in the displayed breath data, such that at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to display breaths in the form of a plurality of right triangles because Applicant has not disclosed that displaying a triangle provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with displaying the breath data in the manner disclosed by Gavish because either arrangement permits visualization of pertinent inhalation parameters (timing, rate, etc.).
Alternatively/Additionally, Berthon-Jones discloses inspiratory waveforms approximate a right triangle (e.g., ¶ [0044]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gavish with displaying each breath of the breath data on the graphical user interface display in the form of a plurality of right triangles having a right-angled vertex, a apex vertex, and a base vertex in order to provide an easily visualized approximation of the breath for observation by a user, particularly when only inspiratory parameters are desired for observation. 
Regarding claim 19, Gavish as modified teaches/suggests the limitations of claim 16, as discussed above, but does not teach the specified periods of time are between 0.45 to 0.72 seconds. However, Lukočius discloses the order of the moving average filter (e., the amount of immediately preceding samples utilized by the filter) provides a quality that can be optimized; in particular, Lukočius discloses increasing the filter order/amount of preceding data utilized by the filter increases suppression of noise peaks, but that said filter order/amount of preceding data utilized by the filter must not be too high, because such a filter may suppress respiratory information (pg. 52, Signal Preprocessing). Accordingly, since Lukočius teaches and/or suggests the duration of immediately preceding data utilized for blurring the data provides a quality which can be optimized (e.g., suppression of noise without suppressing respiratory activity), the specific claimed ranges of 0.45 to 0.72 seconds for averaging data would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).
Regarding claim 20, Gavish as modified teaches/suggests the limitations of claim 16, and further suggests a width of the given right triangle from the base vertex to the right-angled vertex corresponds to inhalation time of the corresponding breath (Gavish, Fig. 3A). While not explicitly stated, the height of the given right triangle or breath corresponding to tidal volume of the breath is understood to be an inherent feature of the displaying triangle/breath. This is supported by Jeong, which discloses the height of the physical girth measurement waveform corresponds to tidal volume (Fig. 5). 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavish in view of Lukočius and Jeong (or Gavish in view of Lukočius, Jeong and Berthon-Jones) as applied to claim(s) 16 above, and further in view of US 2005/0119586 A1 (Coyle). 
Regarding claim 17-18, Gavish as modified teaches/suggests the limitations of claim 16, as discussed above, but does not disclose a sampling frequency or frequency of reading physical girth measurements, such that Gavish as modified does not teach reading physical girth measurements of the girth band at least 30 times per second, or reading physical girth measurements of the girth band less than 30 times per second.
Coyle teaches/suggests reading physical girth measurements approximately 30 times per second is sufficient for respiration monitoring. Additionally, Coyle teaches/suggests the sampling frequency is a result-effective variable, disclosing that higher sampling frequencies permit higher resolution, more accurate calculations while lower sampling frequencies requires less storage capacity (¶ [0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gavish with reading physical girth measurements of the girth band at least 30 times per second as taught/suggested by Coyle in order to provide sufficient resolution for respiration monitoring (Coyle, ¶ [0051]). Alternatively, since Coyle teaches/suggests sampling frequency provides a quality which can be optimized (e.g., tradeoff between resolution/accuracy and storage requirements), reading physical girth measurements of the girth band less than 30 times per second would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).

Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavish in view of Lukočius and Jeong.
Regarding claim 28, Gavish teaches/suggests a method comprising: 
receiving physical girth measurements of a girth band positioned around a torso of a wearer (col. 3, lines 14- 24, sensor 4 attached to a flexible belt affixed around a user's chest); and
based on the physical girth measurements, generating breath data such that for each breath of the wearer a position of a first point corresponds to a maximum girth of the breath, a position of a second point corresponds to a minimum girth of the breath, and a slope of a line between the first and second points corresponds to an inhalation rate of the breath (Fig. 3A; col. 3, lines 14- 24, generating a biosignal from the physical girth measurements, where a minimum point corresponds to beginning of inhalation and a maximum point corresponds to end of inhalation, etc.).
Gavish does not teach the method comprises averaging the received physical girth measurements over specified periods of time to obtain averaged physical girth measurements.
Lukočius teaches/suggests receiving physical girth measurements of a girth band positioned around a torso of a wearer (Fig. 1, elastic strap with a woven sine wave isolated conductor on it); and averaging the received physical girth measurements over specified periods of time to obtain averaged physical girth measurements to produce a respiration signal (pg. 52, Signal Preprocessing, Conclusions, etc. where data is filtered with a moving average filter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gavish with averaging the received physical girth measurements over specified periods of time to obtain averaged physical girth measurements as taught/suggested by Lukočius in order to filter/suppress extraneous information in the received girth measurements, such as body motion (Lukočius, pg. 52, Signal Preprocessing). 
Gavish as modified does not expressly teach displaying the breath data (i.e., the biosignal from which parameters are calculated) on a graphical user interface display. 
Jeong discloses a comparable method comprising receiving girth measurements to produce a respiration signal, etc., and further suggests displaying obtained lung capacity measurements (e.g., changes in lung capacity over time, as illustrated in Fig. 5) to permit a user to observe abnormal conditions, such as sleep apnea (¶ [0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gavish with displaying the generated breath data (i.e., the RA curve of Figure 3) as taught/suggested by Jeong in order to permit a user to observe abnormal respiratory conditions that occur during monitoring (Jeong, ¶ [0062]). 
Regarding claim 29, Gavish as modified teaches/suggests the limitations of claim 28, and further suggests wherein a horizontal component of the line corresponds to inhalation time of the corresponding breath (Fig. 3A). While not explicitly stated, a vertical component of the line corresponding to tidal volume of a breath is understood to be an inherent feature of the displaying breath data based on physical girth measurement. This is supported by Jeong, which discloses the height of the physical girth measurement waveform corresponds to tidal volume (Fig. 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791